861 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse R. LANCE, Plaintiff-Appellant,v.SOUTH CAROLINA HIGHWAY PATROLMEN, Lafon Bethea, William A.Jackson, Ronald N. Alford, Defendants-Appellees.Jesse R. LANCE, Plaintiff-Appellant,v.SOUTH CAROLINA HIGHWAY PATROLMEN, Lafon Bethea, William A.Jackson, Renale Oxford, Defendants-Appellees.
No. 88-3049.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Sept. 26, 1988.

Before WIDENER, JAMES DICKSON PHILLIPS, and SPROUSE, Circuit Judges.
Jesse R. Lance, appellant pro se.
Buford S. Mabry, Jr., William Parham Simpson and Shawn Daughtridge Wallace, Haynsworth, Marion, Mckay & Guerard, for appellees.
PER CURIAM:


1
Jesse R. Lance filed a pro se complaint under 42 U.S.C. Sec. 1983.  He alleged that defendants, South Carolina highway patrolmen, used excessive force when arresting him and that he was denied proper medical care for injuries sustained during the assault.  The district court directed a verdict for defendants on the medical claim, and a jury returned a verdict for defendants on the assault claim.  The court dismissed the action.  In No. 88-3049, Lance appeals the dismissal.  In No. 88-3092, Lance appeals the denial of his motion that a transcript be prepared at government expense.  28 U.S.C. Sec. 753(f).  We affirm.


2
The proper standard of appellate review of a directed verdict is whether "there are no controverted issues of fact upon which reasonable men could differ."   Walker Mfg. Co. v. Dickerson, Inc., 560 F.2d 1184, 1188 (4th Cir.1977) (quoting Proctor v. Colonial Refrigerated Transportation, Inc., 494 F.2d 89, 93 (4th Cir.1974).  This standard has guided our consideration of the record presently before the Court and of the parties' submissions on appeal.  Those materials reveal that the district court correctly found the evidence insufficient to establish the requisite deliberate indifference to a serious medical need.   See Estelle v. Gamble, 429 U.S. 97 (1976).


3
We also find that the materials before us amply support the jury's determination that the patrolmen used reasonable force in subduing Lance.  Finally, the district court's denial of preparation of a transcript at government expense was correct, as the appeal presents no substantial question.  We affirm the decision of the district court and dispense with oral argument because the facts and legal issues are adequately presented in the briefs and record and oral argument would not significantly aid the decisional process.


4
AFFIRMED.